[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court has for its consideration the plaintiff's motion for deficiency judgment (#118). The motion is filed pursuant to49-14 (a), Connecticut General Statutes, as amended. An evidentiary hearing was held on April 27 and 29, 1992, at which both sides were represented and presented evidence. Neither side raises any claim because such hearing was not held within 15 days of the filing of the motion (2/10/92).
The parties agree that title to the premises, known as Unit #76, Woodbury Hill Condominium, Quassack Road, Woodbury, vested in the plaintiff on January 21, 1992. The parties also agree that on that date the amount of the debt owed to the plaintiff was $210,855.24.
"The value of the premises on the date that title becomes vested in the mortgagee determines whether the mortgagee is entitled to a deficiency judgment." DiDiego v. Zarro, 19 Conn. App. 291,294 (1989). Each of the parties, who are not in agreement as to such value, offered testimony of a professional real estate appraiser. Faced with a conflict in such expert testimony, the court, as it is privileged to do, adopts the testimony it believes to be more credible. Voluntown v. Rytman,21 Conn. App. 275, 286 (1990). That testimony was given by the plaintiff's appraiser, Mary Rosengrant.
The court finds that the property in question, on January 21, 1992, had a fair market value of $155,000.
A deficiency is found to exist, and, pursuant thereto, judgment may enter for the plaintiff in the amount of $55,855.24.
The court allows an appraiser's fee of $450 and awards attorney's fees in the amount of $660. CT Page 4163
GAFFNEY, J.